DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
 
Claim Objections
Claims 8-20 are objected to because of the following informalities:  
Claim 8, line 4, “the re-imaging” lacks proper antecedent basis.
Claim 15, line 6, “the re-imaging” lacks proper antecedent basis.
Claims 9-14 and 16-20 depend on the objected claims and inherit the same issue.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PGPUB 2021/0081540; hereinafter “Kumar”) in view of Meek et al. (US PGPUB 2011/0214006; hereinafter “Meek”).
Claim 1: (Currently Amended)
Kumar teaches a computer-implemented method performed by a computing device, the method comprising: 
initiating a workflow for re-imaging a computing device ([0020] “Generally, system 100 applies software patches to servers 116 to address security vulnerabilities,” wherein applying “software patches” is equivalent to “re-imaging a computing device” since the Applicant’s specification discloses in Paragraph [0005] that “the reimaging workflow includes, among other things, installing security patches (which might also be referred to herein as ‘security updates’ or ‘software patches’) that address security vulnerabilities on computing devices.”); 
determining that the re-imaging of the computing device has failed ([0020] “When patch installations fail, system 100 automatically diagnoses and remedies the causes of the installation failures.” [0026] “Log 117 may also indicate any abnormalities or unexpected occurrences during patch installation. Log 117 may also indicate whether the patch installation was a success or failure.”); 
initiating an auto heal job for remediating failure of the re-imaging of the computing device, the auto heal job configured to determine a reason for the failure of the workflow for re-imaging the computing device and to apply one or more actions to remediate the failure of the workflow ([0029] “Security tool 120 improves the security of the components of system 100 and relieves the burden on administrators by automatically diagnosing and remedying the causes of software patch installation failures in certain embodiments.” [0034] “Security tool 120 may analyze log 140 to determine that a software patch installation failed and the cause of that failure.” [0034] “security tool 120 performs steps 155 automatically to remedy cause 150 and to attempt installation of the software patch. In this manner, security tool 120 quickly and successfully addresses security vulnerabilities in system 100.”); and
the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed, wherein one or more conditions causing a failure in the workflow are remediated during the predefined period ([0035] “For example, security tool 120 may have learned from previous software patch installation failures that a software patch installation should be reattempted at a later time if the cause 150 of the software patch installation failure was that the server 116 was offline when the software patch installation was attempted.” [0036] “For example, if a software patch installation on a server 116 failed because the server 116 was executing a scheduled job, security tool 120 may determine that the software patch installation should be reattempted in a few hours when the scheduled job is completed.”).

With further regard to Claim 1, Kumar does not teach the following, however, Meek teaches:
during execution of the workflow, storing state data describing a state of the re- imaging of the computing device in a data store ([0014] “The illustrated process 102 is representative of any of a plurality of such processes/systems,” wherein the “Process 102” is the “software patch installation”, i.e. re-imaging, process described above by Kumar. [0016] “the repair policy 104 (running on a computer system or the like) receives some observations about the state 108 of the process 102, such as from one or more watchdogs 109.”);
determining if the state data in the data store indicates that the re-imaging of the computing device has failed ([0017] “state 108 may include error messages that are received before, during or after a repair action is attempted… More particularly, the repair policy 104 typically receives failure messages 108 about the process 102 via the one or more watchdog 109”);
if the state data indicates that re-imaging of the computing device has failed, initiating the auto heal job for remediating failure of the re-imaging of the computing device ([0017] “the repair policy may attempt a repair action based on one error message.”);
determining if the auto heal job has failed; and responsive to determining that the auto heal job has failed, causing the workflow for re-imaging the computing device to be retried ([0025] “one choice for a policy is an escalation policy. Such policies choose a starting entry level based on the first observation, and execute an action at that level. In many cases, due to the non-deterministic success of repair actions, each action is tried several times. After the controller decides that the action at the current level cannot fix the problem, the controller escalates to the next (more costly) action level, and so on,” wherein the “repair action” in Meek is viewed in light of the “reimaging” taught above in Kumar. [0023] “for any error Action costs are also typically escalating, where lower level actions that fix minor problems are relatively cheap, while higher level actions are more expensive… For example, restarting a service takes five seconds, rebooting a machine takes approximately ten minutes, while re-imaging the machine takes about two hours.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kumar with the recovery operations as taught by Meek since “from these sequences a hidden state model is learned, which provides the new, improved policy for failure recovery” (Meek [0012]).

Claim 2:	
Kumar in view of Meek teaches the method of claim 1. Kumar further teaches:
causing the workflow for re-imaging the computing device to resume responsive to determining that the auto heal job has succeeded ([0035] “Security tool 120 may determine steps 155 to remedy cause 150. Security tool 120 may have learned steps 155 from an administrator or from previous patch installation failures.” [0039] “In certain embodiments, security tool 120 can automatically attempt reinstallation of a software patch as part of performing steps 155. In this manner, no human interaction is needed to resolve a software patch installation failure and to successfully install the software patch.”).

Claims 8-9:
With regard to Claims 8-9, these claims are equivalent in scope to Claims 1-2 rejected above, merely having a different independent claim type, and as such Claims 8-9 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-2.
With further regard to Claim 8, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Kumar reference also anticipates these additional elements of Claim 8, for example Kumar teaches:
 a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to perform operations ([0031] “The software represents any suitable set of instructions, logic, or code embodied in a computer-readable storage medium. For example, the software may be embodied in memory 130, a disk, a CD, or a flash drive. In particular embodiments, the software may include an application executable by processor 125 to perform one or more of the functions described herein.”).

Claims 15-16:
With regard to Claims 15-16, these claims are equivalent in scope to Claims 1-2 rejected above, merely having a different independent claim type, and as such Claims 15-16 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-2.
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Kumar reference also anticipates these additional elements of Claim 15, for example Kumar teaches a computing device, comprising: 
a processor (Fig. 1: Security Tool Device 120 comprising Processor 125; 
a network interface unit ([0020] “As seen in FIG. 1, system 100 includes one or more devices 110, a network 115, one or more servers 116, and a security tool 120.” [0021] “device 110 may be used to communicate commands to security tool 120 and to receive analysis and steps from security tool 120.” [0030] “Processor 125 controls the operation and administration of security tool 120 by processing information received from … network 115,” wherein it is clear from at least the above-cited disclosure that the “Security Tool Device 120” in Kumar comprises some form of a “network interface unit” since the “Security Tool Device 120” communicates with various “Devices 110” over “Network 115”.); and 
a computer-readable storage media having instructions stored thereupon which, when executed by the processor, cause the computing device to perform operations ([0031] “The software represents any suitable set of instructions, logic, or code embodied in a computer-readable storage medium. For example, the software may be embodied in memory 130, a disk, a CD, or a flash drive. In particular embodiments, the software may include an application executable by processor 125 to perform one or more of the functions described herein,” see also Fig. 1 showing Memory 130.).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Meek as applied to Claims 1, 8 and 15 above, and further in view of Hwang et al. (US PGPUB 2021/0019135; hereinafter “Hwang”).
Claim 3:	
Kumar in view of Meek teaches the method of claim 1. Kumar does not teach the following, however, Meek teaches:
determining the workflow for re-imaging the computing device failed a predetermined number of times ([0025] “In many cases, due to the non-deterministic success of repair actions, each action is tried several times. After the controller decides that the action at the current level cannot fix the problem, the controller escalates to the next (more costly) action level, and so on.” Claim 1 of Meek: “the new policy identifying a number of times to retry a first one of the repair actions when the process is in a first one of the states of the process”.); and
responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, storing state data in the data store for the computing device specifying a reason for failure of the workflow ([0017] “Note that the state 108 may include error messages that are received before, during or after a repair action is attempted, e.g., the repair policy may attempt a repair action based on one error message, and that repair action may result in another error message being generated, such as if the system soon fails again.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kumar with the storing of failure state data as taught by Meek since “from these sequences a hidden state model is learned, which provides the new, improved policy for failure recovery” (Meek [0012]).

With further regard to Claim 3, Kumar in view of Meek does not teach the following, however, Hwang teaches:
storing a date upon which the computing device last received a software patch ([0080] “scheduling information that allows system 301 to identify times or dates on which previous patches have most often been installed successfully on certain entities 430a-430c”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kumar in view of Meek with the previous patch date as taught by Hwang in order “to install each patch in an optimal manner” (Hwang [0069]).

Claims 10 and 17:
With regard to Claims 10 and 17, these claims are equivalent in scope to Claim 3 rejected above, merely having a different independent claim type, and as such Claims 10 and 17 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Meek and Hwang as applied to Claims 3, 10 and 17 above, and further in view of Cabrera et al. (US Patent 9,037,922; hereinafter “Cabrera”).
Claim 4:
Kumar in view of Meek and Hwang teaches all the limitations of claim 3 as described above. Kumar in view of Meek and Hwang does not teach the following, however, Cabrera teaches:
identifying one or more patterns based upon the state data indicating that multiple instances of the reimaging workflow failed for a same reason (Col. 3 Ln. 22: “a monitoring agent can be installed in the resource stack to report various core dumps, server logs or other state information that may be useful for analyzing and debugging the failures.” Col. 6 Ln. 19: “a set of fingerprint information may be gathered about the failure and matched to at least one other failure pattern that has occurred in the multi-tenant computing environment. For example, during a kernel crash, the service provider may obtain a stack trace that serves as a definitive fingerprint of the problem that has caused the crash and the fingerprint can be matched to another crash that has occurred.”); and 
initiating one or more actions based upon the identified patterns (Col. 6 Ln. 25: “the fingerprint can be matched to another crash that has occurred in order to generate a suggestion for the customer if a known software update is available”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kumar in view of Meek and Hwang with the pattern identification as taught by Cabrera in order to “publish information about the failure patterns to all users of the system in order to enable them to optimize their decision making process” (Cabrera Col. 9 Ln. 20).

Claims 11 and 18:
With regard to Claims 11 and 18, these claims are equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claims 11 and 18 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Meek and Hwang as applied to Claims 3, 10 and 17 above, and further in view of Lipinski et al. (US PGPUB 2011/0083004; hereinafter “Lipinski”).
Claim 5: 
Kumar in view of Meek and Hwang teaches all the limitations of claim 3 as described above. Kumar in view of Meek and Hwang does not teach the following, however, Lipinski teaches:
causing network traffic to be removed from the computing device responsive to determining the workflow for re-imaging the computing device has failed a predetermined number of times ([0015] “The headless server computer 100 (and the recovery computer 102) can be disconnected from the network 106 if it is detected that the headless server computer 100 has experienced an error condition that prevents the headless server computer 100 from starting properly. Under normal operating conditions, the headless server computer 100 is connected to the network 106 for use by the client devices 108. However, in a failure condition, the headless server computer 100 is disconnected from the network,” wherein the Office has interpreted the “predetermined number” as “1” for purposes of examination.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kumar in view of Meek and Hwang with the network disconnection process as taught by Lipinski in order “to allow for establishment of the direct connection to the recovery computer” (Lipinski [0034]) since “One reason for establishing a direct connection between the recovery computer and the headless server computer is to avoid the issue of a network dynamic host configuration protocol (DHCP) server preventing successful completion of the network boot procedure” (Lipinski [0011]).

Claims 12 and 19:
With regard to Claims 12 and 19, these claims are equivalent in scope to Claim 5 rejected above, merely having a different independent claim type, and as such Claims 12 and 19 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Meek as applied to Claims 1, 8 and 15 above, and further in view of Bos et al. (US Patent 8,505,005; hereinafter “Bos”).
Claim 6:	
Kumar in view of Meek teaches all the limitations of claim 1 as described above. Kumar in view of Meek does not teach the following, however, Bos teaches:
wherein the workflow for re-imaging the computing device is performed by a plurality of software agents under control of a scheduler (Col. 2 Ln. 43: “FIG. 3 illustrates an exemplary agent on the system of FIG. 2 for facilitating automatic installation of software applications according to the disclosed embodiments,” wherein the “installation of software applications” is the “re-imaging” as taught above by Kumar in view of Meek. Col. 11 Ln. 21: “the scheduler module 700 is responsible for scheduling automatic execution of the deploy agents 220 (see FIG. 2) on the deploy targets 100a-c … Multiple deploy agents 220 may also be scheduled for automatic execution on one or more deploy targets 100a-c.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kumar in view of Meek with the scheduler and agents as taught by Bos in order to implement “a more efficient way to install software applications” (Bos Col. 2 Ln. 6).

Claims 13 and 20:
With regard to Claims 13 and 20, these claims are equivalent in scope to Claim 6 rejected above, merely having a different independent claim type, and as such Claims 13 and 20 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 6.

Claims 7 and 14 and are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Meek and Bos as applied to Claims 6 and 13 above, and further in view of Chen (US PGPUB 2019/0179720; hereinafter “Chen”).
Claim 7:	
Kumar in view of Meek and Bos teaches all the limitations of claim 6 as described above. Kumar in view of Meek and Bos does not teach the following, however, Chen teaches:
wherein the software agents provide status messages comprising data describing a status of the workflow for re-imaging the computing device to the scheduler, and wherein the scheduler is configured to update the state data in the data store based upon the status messages ([0028] “The scheduler component 142 can determine a node failure, a container failure, a node failure, and/or any other event that may result in service disruptions in system 100. In some embodiments, the scheduler component 142 may collect the data by communicating with a scheduler agent (e.g., a scheduler agent 222 of FIG. 2) of a respective node.” [0042] “Scheduler agent 222 can also monitor the running state of node 200, containers 224A-C, and/or pods 226A-B and can transmit data about the running state (also referred to as the data about the node state) to the scheduler component 142 of FIG. 2,” wherein the “state” information in Chen is the logged information as taught by Meek above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Kumar in view of Meek and Bos with the agent and scheduler state information as taught by Chen in order to “provide for mechanisms for reducing service disruptions in a computer system” (Chen [0011]).

Claim 14:
With regard to Claim 14, this claim is equivalent in scope to Claim 7 rejected above, merely having a different independent claim type, and as such Claim 14 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 7.

Response to Arguments
Applicant's arguments, see Pages 13-20 of the Remarks filed October 12, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but they are not persuasive. With respect to the Applicant’s argument that the newly amended language of Claims 1, 8 and 15 is not taught by the previously cited prior art, this argument has been fully considered but is moot in view of the newly cited Kumar and Meek references as discussed above in the respective rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Ruest (“Enterprise Software Packaging Practices, Benefits and Strategic Advantages,” 2002) discusses the Windows Installer Service which includes an auto repair feature.
Sambasivan (“Diagnosing performance changes in distributed systems by comparing request flows,” 2013) discusses techniques for automating a problem diagnosis workflow, including discussing problem-rectification tools which are able to automatically take corrective actions to fix an observed problem.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/
SPE, AU 2192/2194